Exhibit 10.02

 

AMENDED AND RESTATED ADVISORY AGREEMENT

 

among

 

COLBY GLOBAL HORIZONS, LLC,

 

BLACKROCK INVESTMENT MANAGEMENT, LLC,

 

and

 

CRABEL CAPITAL MANAGEMENT, LLC

 

Dated as of March 31, 2013

 

--------------------------------------------------------------------------------


 

1.

Undertakings in Connection with Offering of Global Horizons Units

3

2.

Duties of the Trading Advisor

5

3.

Trading Advisor Independent

6

4.

Commodity Broker; Floor Brokers

6

5.

Allocation of Company Assets to Trading Advisor

7

6.

Incentive Fee

7

7.

Term and Termination

9

8.

Right to Advise Others; Uniformity of Acts and Practices

9

9.

Speculative Position Limits

10

10.

Additional Undertakings by the Trading Advisor

10

11.

Representations and Warranties

10

12.

Entire Agreement

13

13.

Indemnification

14

14.

Assignment

15

15.

Amendment; Waiver

15

16.

Severability

15

17.

Notices

15

18.

Governing Law

16

19.

Consent to Jurisdiction

16

20.

Remedies

16

21.

Promotional Material

17

22.

Confidentiality

17

23.

Survival

17

24.

Counterparts

17

25.

Headings

17

 

 

 

Appendix A - List of Authorized Traders

A-1

 

 

Appendix B — List of Commodity Interests Traded by Trading Advisor

B-1

 

 

Appendix C - Commodity Trading Authority

C-1

 

 

Appendix D - Acknowledgment of Receipt of

 

Crabel Memorandum

D-1

 

 

Appendix E — Description of the Crabel Diversified Futures Program

E-1

 

 

Appendix F — Consent to Electronic Delivery

F-1

 

 

AMENDED AND RESTATED ADVISORY AGREEMENT

 

THIS AMENDED AND RESTATED ADVISORY AGREEMENT (the “Agreement”), made as of this
       day of March 2013, among COLBY GLOBAL HORIZONS, LLC, a Delaware limited
liability company (the “Company”), BLACKROCK INVESTMENT MANAGEMENT LLC, a
Delaware limited liability company and the manager of the Company (the
“Manager”), and CRABEL CAPITAL MANAGEMENT, LLC (the “Trading Advisor”);

 

1

--------------------------------------------------------------------------------


 

W I T N E S S E T H:

 

WHEREAS, the Company trades, buys, sells or otherwise acquires, holds or
disposes of forward contracts, futures contracts for commodities, financial
instruments and currencies on United States and foreign exchanges, any rights
pertaining thereto and any options thereon or on physical commodities and
engages in all activities incident thereto (the foregoing forms of investment
being collectively referred to herein as “commodity interests”);

 

WHEREAS, a holder of interests in the Company, BlackRock Global Horizons I, LP
(the “Global Horizons Fund”), currently offers units of limited partnership
interest in the Global Horizons Fund (the “Global Horizons Units”) for sale to
investors in an offering exempt from registration under the Securities Act of
1933, as amended (the “1933 Act”), pursuant to Section 4(2) thereof and Rule 506
under Regulation D promulgated thereunder, as described in the Global Horizons
Fund’s confidential private placement memorandum (the “Global Horizons
Memorandum”) that has been filed with the Commodity Futures Trading Commission
(the “CFTC”) and the National Futures Association (the “NFA”) pursuant to the
Commodity Exchange Act, as amended (the “CEA”), the commodity pool operator and
commodity trading advisor regulations promulgated under the CEA by the CFTC (the
“Commodity Regulations”), and NFA rules promulgated under the CEA (the “NFA
Rules”);

 

WHEREAS, previously the sole holder of interests in the Company was the Global
Horizons Fund, but interests in the Company may now be held by additional
entities sponsored or managed by the Manager or an affiliate (each such entity,
including the Global Horizons Fund, a “BlackRock Vehicle”);

 

WHEREAS, the Global Horizons Fund had previously sold Global Horizons Units
publicly pursuant to an effective registration under the 1933 Act.  Such public
offering was discontinued in 1998, and the Global Horizons Units now being
offered are the same class of equity securities as the outstanding Global
Horizons Units;

 

WHEREAS, the Trading Advisor is engaged in the business of, among other things,
making trading decisions on behalf of investors in the purchase and sale of
certain commodity interests;

 

WHEREAS, pursuant to the original advisory agreement entered into between the
parties on March 30, 2010 and amended from time to time (collectively, the
“Original Agreement”), the Company desired the Trading Advisor, upon the terms
and conditions set forth therein, to act as a trading advisor for the Company
and to make commodity interests investment decisions for the Company with
respect to the Company’s assets from time to time, and the Trading Advisor
desired to so act; and

 

WHEREAS, the parties wish to amend and restate the Original Agreement and enter
into this Agreement to set forth and memorialize the terms pursuant to which
each of them will perform its responsibilities in the roles described above

 

NOW, THEREFORE, the parties hereto do hereby agree as follows:

 

2

--------------------------------------------------------------------------------


 

1.                                      Undertakings in Connection with Offering
of Global Horizons Units.

 

(a)                                 Undertakings by the Trading Advisor.  The
Trading Advisor agrees to use its best efforts to cooperate with the Global
Horizons Fund and the Manager in amending the Global Horizons Memorandum or any
other written materials, including without limitation by providing, as promptly
as may be reasonably practicable, all information (if any) regarding the Trading
Advisor and its principals which the Manager reasonably believes to be necessary
or advisable to include in the Global Horizons Memorandum, as the same may be
amended from time to time; provided, that nothing herein shall require the
Trading Advisor to disclose any proprietary or confidential information related
to its trading programs, systems or strategies or any information relating to
its clients; provided further that the Manager, the Company and the Global
Horizons Fund agree that they will not disclose in writing or revise or amend
any written disclosure related to (i) the Trading Advisor’s principals, (ii) the
Trading Advisor’s track record, (iii) the Trading Advisor’s fees or (iv) the
Trading Advisor’s trading program without the prior written consent (which may
be by electronic mail) of the Trading Advisor.  Notwithstanding the foregoing,
(x) the Trading Advisor agrees that the Company, the Manager and the Global
Horizons Fund may disclose any of the foregoing information without the Trading
Advisor’s prior written consent to the extent such disclosure is required under
applicable law or regulation (including, without limitation, in the Global
Horizons Fund’s regulatory filings) or by legal or regulatory authority and
(y) the Company, the Manager and the Global Horizons Fund may disclose without
the Trading Advisor’s prior written consent the name of the Trading Advisor,
performance and portfolio statistics of the Trading Advisor’s trading program so
long as such performance and portfolio statistics are aggregated with other
portfolios and such information is not uniquely identifiable with the Trading
Advisor’s trading program.

 

(b)                                 Certain Defined Terms.  As used in this
Agreement, the term “principal” shall have the same meaning given to such term
in Section 4.10(e) of the Commodity Regulations, and the term “affiliate” shall
mean an individual or entity (including a stockholder, director, officer,
employee, agent, or principal) that directly or indirectly controls, is
controlled by, or is under common control with any other individual or entity.

 

(c)                                  Use of Global Horizons Memorandum and Other
Solicitation Material.  Neither the Trading Advisor, its principals nor any of
its employees, affiliates or agents, the employees, affiliates or agents of such
affiliates, or their respective successors or assigns shall use, publish,
circulate or distribute the Global Horizons Memorandum (including any amendment
or supplement thereto) or any related solicitation material nor shall any of the
foregoing engage in any marketing, sales or promotional activities in connection
with the offering of Global Horizons Units, except as may be requested by the
Manager and agreed to by the Trading Advisor.

 

(d)                                 Updated Performance Information.  At any
time while Global Horizons Units continue to be offered and sold, at the written
request of the Global Horizons Fund or the Manager, the Trading Advisor, at its
own expense, shall promptly provide the Global Horizons Fund and the Manager
with complete and accurate performance information (in form and substance
consistent with Section 4.35 of the Commodity Regulations and the NFA Rules)
reflecting the actual performance of the accounts directed by the Trading
Advisor pursuant to the Program (as defined below) up to the latest practicable
date (consistent with Section 4.35 of the Commodity Regulations) prior to the
date of the Global Horizons Memorandum as amended or

 

3

--------------------------------------------------------------------------------


 

supplemented, together with any reports or letters relating to such performance
data received from accountants and in the possession of the Trading Advisor. 
Notwithstanding anything to the contrary herein, the Trading Advisor shall not
be required to provide such information more frequently than monthly.

 

(e)                                  Access to Books and Records.  Upon
reasonable notice to the Trading Advisor, the Company or the Manager shall have
the right to have access to the Trading Advisor’s offices in order to inspect
and copy such books and records during normal business hours as may enable them
to verify the accuracy and completeness of or to supplement as necessary the
data furnished by the Trading Advisor pursuant to Section l(d) of this Agreement
or to verify compliance with the terms of this Agreement (subject to such
restrictions as the Trading Advisor may reasonably deem necessary or advisable
so as to preserve the confidentiality of proprietary information concerning such
trading systems, methods, models, strategies and formulas and of the identity of
the Trading Advisor’s clients).

 

(f)                                   Trading Level.  The Company or the Manager
shall select a trading level for the Company (the “Trading Level”) provided that
it shall not fall below the $15 million USD minimum, unless otherwise agreed by
the parties.  The Trading Advisor will use its best efforts to cause the
portfolio of the Company to statistically replicate the full portfolio. 
Nevertheless, the Manager acknowledges that, although correlated, the results of
the reduced portfolio may differ, perhaps significantly, from the full portfolio
as a result of the Company’s lower Trading Level.  Such Trading Level can be the
initial actual cash and cash equivalents contributed to the Company or it can
include a “notional” amount in excess of the actual assets.  The Company or the
Manager agrees to notify the Trading Advisor of any intent to increase or
decrease the Trading Level of the Company and the Manager agrees that it will
obtain prior approval from the Trading Advisor to increase the Trading Level of
the Company.  The Trading Advisor may withhold such approval in its sole
discretion.  Any profit or loss in the Company shall be reinvested in the
Company for Trading Level purposes.

 

(g)                                  Error Policy.  When an error is discovered,
the Trading Advisor will take action to correct the error to the extent possible
and as soon as possible.  If a broker makes an error, the Trading Advisor will
request the broker to make the Company’s account whole.  Trading errors not
resolved by the broker, including errors made by the Trading Advisor, either to
the benefit or detriment of the Company are borne by the Company.  In accordance
with the indemnification provisions in Section 14 of this Agreement, the Trading
Advisor will be obligated to reimburse the Company for any trade error resulting
from Trading Advisor’s gross negligence, material breach of this Agreement or
material breach of any fiduciary obligation to the Company.

 

(h)                                 Electronic Order Entry Risks.  The Trading
Advisor may place trades via electronic order platforms for the Company or the
Manager.  In such instances, trading through an electronic trading or order
routing system may expose the Company to risks associated with system or
component failure.  The risk exists that a trade may not be placed, a trade may
be placed at a later time than originally desired, or a trade may not be able to
be cancelled.  These occurrences, which are beyond the Trading Advisor’s
control, could result in losses to the Company.

 

4

--------------------------------------------------------------------------------


 

2.                                      Duties of the Trading Advisor.

 

(a)                                 Speculative Trading.  As of the date of this
Agreement, the Trading Advisor shall act as a trading advisor for the Company,
acting independently from any other advisors or managers selected to direct
accounts on behalf of the Global Horizons Fund.  The Trading Advisor and the
Company agree that in managing the assets of the Company, the Trading Advisor
shall utilize its Crabel Diversified Futures Program (the “Program”) as
described as Class G Interests in the Trading Advisor’s Crabel Fund, L.P.
Private Placement Memorandum dated November 30, 2012 (the “Crabel Memorandum”). 
The Trading Advisor may trade a different portfolio for the Company only with
the consent of the Manager.  Except as provided otherwise in this Section 2, the
Trading Advisor shall have sole and exclusive authority and responsibility for
directing the investment and reinvestment of the Company’s assets utilizing the
Programs pursuant to and in accordance with the Trading Advisor’s best judgment
and its approach as described in the Crabel Memorandum, and as refined and
modified from time to time in the future in accordance herewith, for the period
and on the terms and conditions set forth herein.  Only those individuals
currently employed by the Trading Advisor and listed in Appendix A are permitted
to implement trades for the Company.  Notwithstanding the foregoing, the Company
or the Manager may override the trading instructions of the Trading Advisor to
the extent necessary to comply with applicable law, including speculative
position limits.

 

The Company and the Manager both specifically acknowledge that in agreeing to
manage the Company, the Trading Advisor is not making any guarantee of profits
or of protections against loss.

 

The Trading Advisor shall give the Company and the Manager prompt written notice
of any proposed material change in the Program or the manner in which trading
decisions are to be made or implemented and shall not make any such proposed
material change with respect to trading for the Company without having given the
Company and the Manager at least 30 days’ prior written notice of such change. 
The addition and/or deletion of commodity interests from the Company’s portfolio
managed by the Trading Advisor shall not be deemed a change in the Trading
Advisor’s trading approach and prior written notice to the Company or the
Manager shall not be required therefor, except as set forth in
section 2(b) below; provided that, with respect to the Company, the Trading
Advisor may trade a different trading program in managing the Company only with
the consent of the Manager.

 

(b)                                 List of Commodity Interests Traded by the
Trading Advisor.  The Trading Advisor shall provide the Company and the Manager
with a complete list of commodity interests which it intends to trade on the
Company’s behalf.  All commodity interests traded shall be listed on Appendix B
to this Agreement.  The addition of commodity interests (other than forward
contracts on foreign currencies) to the Company’s portfolio managed by the
Trading Advisor as set forth in Appendix B to this Agreement shall require prior
written notice to the Company or the Manager and an amendment to Appendix B.

 

(c)                                  Investment of Assets Held in Securities and
Cash.  Notwithstanding any provision of this Agreement to the contrary, the
Company and the Manager, and not the Trading Advisor, shall have the sole and
exclusive authority and responsibility with regard to the investment,
maintenance and management of the Company’s assets other than in respect of the
Trading Advisor’s trading of the Company’s assets in instruments listed in
Appendix B.

 

5

--------------------------------------------------------------------------------


 

(d)                                 Trading Authorization.  Prior to the
Company’s acceptance of trading advice from the Trading Advisor in accordance
with this Agreement, the Company shall deliver to the Trading Advisor a trading
authorization in the form of Appendix C hereto appointing the Trading Advisor as
an agent of the Company and attorney-in-fact for such purpose.

 

(e)                                  Delivery of Crabel Memorandum Updates.  The
Trading Advisor shall, during the term of this Agreement, deliver to the Company
copies of all updates to the Crabel Memorandum no later than the time at which
the Trading Advisor makes such updates available to its clients, and the Manager
on behalf of the Company shall, if requested, sign the Acknowledgment of Receipt
of Crabel Memorandum in the form of Appendix D hereto, for the initial Crabel
Memorandum so delivered.

 

(f)                                   Trade Reconciliations.  The Trading
Advisor acknowledges its obligation to review its commodity interest positions
each business day and to notify the Company and the Manager promptly of any
material errors committed by the Trading Advisor or any trade which the Trading
Advisor believes was not executed in accordance with its instructions and which
cannot be promptly resolved. The Trading Advisor will use its own systems to
evaluate trade and portfolio information.

 

(g)                                  Trade Information.  The Trading Advisor
shall use reasonable efforts to provide trade information to OMR Systems by
electronic file by 6:00 p.m. US East Coast time on the date of any trade made on
behalf of the Company.

 

3.                                      Trading Advisor Independent.  For all
purposes of this Agreement, the Trading Advisor shall be deemed to be an
independent contractor.  Nothing contained herein shall create or constitute the
Trading Advisor, the Global Horizons Fund or the Manager as a member of any
partnership, joint venture, association, syndicate, unincorporated business or
other separate entity, nor shall this Agreement be deemed to confer on any of
them any express, implied, or apparent authority to incur any obligation or
liability on behalf of any other.  The parties acknowledge that the Trading
Advisor has not been an organizer or promoter of the Global Horizons Fund.

 

4.                                      Commodity Broker; Floor Brokers.

 

(a)                                 Clearing of All Trades.  The Trading Advisor
shall clear orders for all commodity interest transactions for the Company
through such commodity broker or brokers as the Company shall designate from
time to time in its sole discretion (the “Clearing Broker”).  The Trading
Advisor shall receive copies of all daily and monthly brokerage statements for
the Company directly from the Clearing Broker .

 

The parties acknowledge that the Trading Advisor has no authority or
responsibility for selecting a commodity broker or dealers or for the
negotiation of brokerage commission rates.  If necessary for the Trading Advisor
to trade pursuant to the Program, the Company shall provide adequate dealing
lines of credit for the Trading Advisor to place orders for spot and forward
currency contracts on behalf of the Company.

 

6

--------------------------------------------------------------------------------


 

5.                                      Allocation of Company Assets to Trading
Advisor; Allocation of Receipts and Charges.

 

(a)                                 The Manager has allocated a portion of the
assets of the BlackRock Vehicles to the Company to be managed in accordance with
the terms of this Agreement.  The Manager may, in its sole discretion,
reallocate BlackRock Vehicles’ assets by contributing to or withdrawing amounts
from the Company as of any month-end with 3 days notice. The Company may
withdraw amounts from the Clearing Broker Accounts as of any month-end,
including to fund any distributions or redemptions of interests to be made by
the Company and/or to pay the Company’s expenses; provided that the Company and
the Manager shall provide the Trading Advisor three days notice so that the
Trading Adviser may liquidate positions as may be necessary to satisfy such
withdrawals.

 

(b)                                 A separate memorandum account (each such
account, an “Account”) shall be maintained on the books of the Company with
respect to each BlackRock Vehicle’s interest in the Company (or in respect of
different portions of a BlackRock Vehicle’s interest in the Company) managed by
the Trading Advisor and shall be increased or decreased for allocations,
reallocations, and the allocation of gains and receipts, losses and charges
(including the Incentive Fee and the Management Fee) with respect to such
Account.

 

(c)                                  Gains and receipts (e.g., trading profits
and, in some instances, interest income), losses and charges (e.g., trading
losses, incentive fees and brokerage commissions) specific to the Company shall
be allocated to the BlackRock Vehicles’ Accounts on a pro rata basis based on
the value of each BlackRock Vehicle Account at the beginning of the applicable
fiscal period, before reduction for any Incentive Fee (as defined herein).

 

(d)                                 With respect to the Global Horizons Fund,
gains and receipts, losses and charges not specific to (i) the Company or
(ii) any other company or account held by the Global Horizons Fund and managed
by a specific trading advisor (e.g., certain interest income) (“Non-Specific
Items”), shall be allocated among all of the companies and accounts held by the
Global Horizons Fund that are managed by the different trading advisors,
including the Global Horizon Fund’s Account with the Company, pro rata based on
the beginning of the month value of each such company and account after
reduction for account specific charges.

 

(e)                                  The value of each BlackRock Vehicle’s
Account after taking into account all realized and unrealized gains and losses,
and with respect to Global Horizons Fund’s Account, the Non-Specific Items
referenced in clause (d) above and after taking into account the Global Horizons
Fund’s administrator fees and brokerage commissions except for fees provided for
in Section 6, is the “Mark-to-Market Value” of each BlackRock Vehicle’s Account.
Any other fees or charges (excluding the Global Horizons Fund’s administrator
fees and brokerage commissions) specific or non-specific to the Company, will be
treated as withdrawals for purpose of calculating the Mark-to-Market Value of
each BlackRock Vehicle’s Account. For avoidance of doubt, the Global Horizon
Fund’s administrator fees for these purposes shall not exceed [ ]* of the
Trading Level.

 

6.                                      Incentive Fee.

 

(a)                                 The Company will pay an incentive fee (the
“Incentive Fee”) to the Trading Advisor, in respect of each BlackRock Vehicle’s
Account, on an annual basis, which shall be December 31 of each calendar year
(“Incentive Fee Calculation Date”), within 30 days

 

7

--------------------------------------------------------------------------------


 

of the Incentive Fee Calculation Date, equal to [ ]* of the New Trading Profit
(as defined herein) of such BlackRock Vehicle’s Account as of such Incentive Fee
Calculation Date.

 

(b)                                 Subject to the adjustments contemplated
below, “New Trading Profit” shall mean any increase in the Mark-to-Market Value
of a BlackRock Vehicle’s Account as of the current Incentive Fee Calculation
Date over the High Water Mark (as defined herein) attributable to such BlackRock
Vehicle’s Account.  New Trading Profit will be calculated prior to reduction [
]*.

 

(c)                                  The High Water Mark attributable to a
BlackRock Vehicle’s Account shall be equal to the highest value of such
BlackRock Vehicle’s Account (for the avoidance of doubt, after reduction for the
Incentive Fee then paid), as of any preceding Incentive Fee Calculation Date. 
The High Water Mark attributable to a BlackRock Vehicle’s Account shall be
increased dollar-for-dollar by any capital allocated to the Company by such
BlackRock Vehicle and decreased proportionately when capital is reallocated away
from the Company (other than to pay expenses) by such BlackRock Vehicle.  The
amount of the High Water Mark after giving effect to the proportionate reduction
made as a result of a reallocation shall be calculated by multiplying the High
Water Mark of such BlackRock Vehicle’s Account in effect immediately prior to
such reallocation by a fraction the numerator of which is the value of such
BlackRock Vehicle’s Account immediately following such reallocation and the
denominator of which is the value of such BlackRock Vehicle’s Account
immediately before such reallocation.  Notwithstanding the foregoing, if a
BlackRock Vehicle reinvests assets from another vehicle or account (the “Other
Account”) managed by the Trading Advisor or its affiliates in the Company, then
the initial High Water Mark attributable to such BlackRock Vehicle’s Account
shall be the high water mark applicable to such BlackRock Vehicle’s assets in
the Other Account determined as of the date of reinvestment in the Company.

 

(d)                                 If an Incentive Fee is paid as of an
Incentive Fee Calculation Date in respect of a BlackRock Vehicle’s Account, the
High Water Mark of such BlackRock Vehicle’s Account is reset to the value of the
BlackRock Vehicle’s Account immediately following such payment.

 

(e)                                  When there is an accrued Incentive Fee in
respect of a BlackRock Vehicle’s Account at any time any reallocation from the
Company by a BlackRock Vehicle is made, the Incentive Fee attributable to such
reallocation will be paid within 30 days of the reallocation.  Such Incentive
Fee shall be determined by multiplying the Incentive Fee that would have been
paid in respect of such BlackRock Vehicle’s Account had the date of the
reallocation been an Incentive Fee Calculation Date by a fraction the numerator
of which is the amount of the reallocation by such BlackRock Vehicle and the
denominator of which is the value of the BlackRock Vehicle’s Account immediately
prior to the reallocation, in each case prior to reduction for the accrued
Incentive Fee.  Such Incentive Fee will be paid from and reduce the amount of
the reallocation by such BlackRock Vehicle.

 

(f)                                   Interest shall not be included in any of
the foregoing calculations.  For the avoidance of doubt, no Incentive Fee shall
be payable on any interest income earned by a BlackRock Vehicle.

 

8

--------------------------------------------------------------------------------


 

(g)                                  Termination of this Agreement shall be
treated as an Incentive Fee Calculation Date.

 

7.                                      Term and Termination.

 

(a)                                 Term and Renewal.  This Agreement shall
continue in effect until December 31, 2013.  Thereafter, this Agreement shall be
automatically renewed for successive one-year periods, on the same terms, unless
terminated by either the Trading Advisor or the Company upon 90 days’ notice to
the other party.

 

(b)                                 Termination.  Notwithstanding
Section 7(a) hereof, this Agreement shall terminate:

 

(i)                                             immediately if the Company shall
terminate and be dissolved in accordance with the Limited Liability Company
Agreement or otherwise;

 

(ii)                                          at the discretion of the Manager
as of the end of any month;

 

(iii)                                       at the discretion of the Trading
Advisor, as of the following month-end, should any of the following occur: 
(1) the assets managed by the Trading Advisor decrease to less than [ ]* at the
close of business on any day; or (2) the Trading Advisor has determined to cease
managing any customer accounts pursuant to the Program; or

 

(iv)                                      at the discretion of the Trading
Advisor as of the end of any month upon 90 days’ prior written notice to the
Manager.

 

8.                                      Right to Advise Others; Uniformity of
Acts and Practices.

 

(a)                                 During the term of this Agreement, the
Trading Advisor shall be free to advise other investors as to the purchase and
sale of commodity interests, to manage and trade other investors’ commodity
interests accounts and to trade for and on behalf of their own proprietary
commodity interests accounts.  However, under no circumstances shall the Trading
Advisor favor any commodity interests account directed by any of them
(regardless of the date on which they began or shall begin to direct such
account) over the Company’s account, giving due consideration to the trading
program which the Manager has requested the Trading Advisor to trade on behalf
of the Company.  For purposes of this Agreement, the Trading Advisor shall not
be deemed to be favoring another commodity interests account over the Company’s
account if the Trading Advisor, in accordance with specific instructions of the
owner of such account, trades such account at a degree of leverage or in
accordance with trading policies which shall be different from that which shall
normally be applied to substantially all of the Trading Advisor’s other accounts
or if the Trading Advisor, in accordance with the Trading Advisor’s money
management principles, shall not trade certain commodity interests contracts for
an account based on the amount of equity in such account or for some other
reason in accordance with its money management principles.

 

(b)                                 The Trading Advisor understands and agrees
that it shall have a fiduciary responsibility to the Company under this
Agreement.

 

9

--------------------------------------------------------------------------------


 

(c)                                  At the request of the Company, the Trading
Advisor shall promptly make available to the Company (if available to it without
undue cost or expense) copies of the normal daily, monthly, quarterly and
annual, as the case may be, written reports reflecting the performance of all
commodity pool accounts pursuant to the Program advised, managed, owned or
controlled by the Trading Advisor required to be delivered to pool participants
pursuant to the CEA and similar written information, including monthly account
statements, reflecting the performance of all other commodity interest accounts
pursuant to the Program advised, managed, owned or controlled by the Trading
Advisor, with respect to which account reports shall not be required to be
delivered to the owners thereof pursuant to the CEA (subject to the need to
preserve the confidentiality of proprietary information concerning the Trading
Advisor’s trading systems, methods, models, strategies and formulas and the
identity of the Trading Advisor’s clients).  At the request of the Company, the
Trading Advisor shall promptly deliver to the Company a written explanation of
the differences, if any, in the performance between the Company’s account and
such other commodity interest accounts traded utilizing the same program or
portfolio (subject to the need to preserve the confidentiality of proprietary
information concerning the Trading Advisor’s trading systems, methods, models,
strategies and formulas and the identity of the Trading Advisor’s clients)
pursuant to the Program.

 

9.                                      Speculative Position Limits.  If the
Trading Advisor (either alone or aggregated with the positions of any other
person if such aggregation shall be required by the CEA, the CFTC or any other
regulatory authority having jurisdiction) shall exceed applicable limits in any
commodity interest traded for the Company, the Trading Advisor shall immediately
take such action as the Trading Advisor may deem fair and equitable to comply
with the limits.  If such limits are exceeded by the Company, the Manager may
require the Trading Advisor to liquidate positions as required.

 

10.                               Additional Undertakings by the Trading
Advisor.  Neither the Trading Advisor nor its employees, affiliates or agents,
the stockholders, directors, officers, employees, principals, affiliates or
agents of such affiliates, or their respective successors or assigns shall use
or distribute for any purpose whatsoever any list containing the names and/or
residential addresses of and/or other information about the investors of the
BlackRock Vehicles.

 

11.                               Representations and Warranties.

 

(a)                                 The Trading Advisor hereby represents and
warrants to the other parties as follows:

 

(i)                                             The Trading Advisor is an entity
duly organized and validly existing and in good standing under the laws of the
jurisdiction of its organization and in good standing in each other jurisdiction
in which the nature or conduct of its business requires such qualification and
the failure to be duly qualified would materially affect the Trading Advisor’s
ability to perform its obligations under this Agreement. The Trading Advisor has
full corporate, partnership or limited liability company (as the case may be)
power and authority to perform its obligations under this Agreement.

 

(ii)                                          This Agreement has been duly and
validly authorized, executed and delivered on behalf of the Trading Advisor and
constitutes a valid, binding and enforceable agreement of the Trading Advisor in
accordance with its terms, subject to insolvency laws.

 

10

--------------------------------------------------------------------------------


 

(iii)                                       Assuming the accuracy of the
Company’s and Manager’s representation in subsection 11(c)(vii) below, the
Trading Advisor has all governmental, regulatory and commodity exchange licenses
and approvals and has effected all filings and registrations with governmental
and regulatory agencies required to conduct its business and to act as described
herein or required to perform its obligations hereunder (including without
limitation, and if applicable, registration of the Trading Advisor as a
commodity trading advisor under the CEA, and membership of the Trading Advisor
as a commodity trading advisor in NFA), and the performance of such obligation
will not violate or result in a breach of any provision of the Trading Advisor’s
certificate of incorporation, by-laws or any agreement, instrument, order, law
or regulation binding on the Trading Advisor.  The principals of the Trading
Advisor are duly listed as such on its commodity trading advisor Form 7-R
registration.

 

(iv)                                      Assuming the accuracy of the Manager’s
representation in subsection 11(b)(vii) below, management by the Trading Advisor
of an account for the Company in accordance with the terms hereof will not
require any registration under, or violate any of the provisions of, the
Investment Advisers Act of 1940 (assuming that the Company is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended
(the “Company Act”)).

 

(v)                                         To the best of its knowledge, the
Trading Advisor’s implementation of its trading program on behalf of the Company
does not infringe any other person’s copyrights, trademark or other intellectual
property rights.

 

(vi)                                      The execution and delivery of this
Agreement, the incurrence of the obligations herein set forth and the
consummation of the transactions contemplated herein will not constitute a
breach of, or default under, any instrument by which the Trading Advisor is
bound or any order, rule or regulation application to the Trading Advisor of any
court or any governmental body or administrative agency having jurisdiction over
the Trading Advisor.

 

(vii)                                   Other than as may have been disclosed in
writing to the Manager by the Trading Advisor, there is not pending, or to the
best of the Trading Advisor’s knowledge threatened, any action, suit or
proceeding before or by any court or other governmental body to which the
Trading Advisor is a party, or to which any of the assets of the Trading Advisor
is subject, which might reasonably be expected to result in any material adverse
change in the condition, financial or otherwise, business or prospects of the
Trading Advisor.  The Trading Advisor has not received any notice of an
investigation or warning letter from NFA or CFTC regarding non-compliance by the
Trading Advisor with the CEA or the regulations thereunder.

 

(b)                                 The Manager hereby represents and warrants
to the other parties as follows:

 

(i)                                             The Manager is duly organized
and validly existing and in good standing under the laws of its jurisdiction of
formation and in good standing under the laws of each other jurisdiction in
which the nature or conduct of its business requires such qualification and the
failure to so qualify would materially adversely affect the Manager’s ability to
perform its obligations hereunder.

 

11

--------------------------------------------------------------------------------


 

(ii)                                          The Manager has the power and
authority under applicable law to perform its obligations hereunder.

 

(iii)                                       This Agreement has been duly and
validly authorized, executed and delivered by the Manager and constitutes a
legal, valid and binding agreement of the Manager enforceable in accordance with
its terms.

 

(iv)                                      The execution and delivery of this
Agreement, the incurrence of the obligations set forth herein and the
consummation of the transactions contemplated herein will not constitute a
breach of, or default under, any instrument by which the Manager is bound or any
order, rule or regulation applicable to the Manager of any court or any
governmental body or administrative agency having jurisdiction over the Manager.

 

(v)                                         There is not pending, or, to the
best of the Manager’s knowledge threatened, any action, suit or proceeding
before or by any court or other governmental body to which the Manager is a
party, or to which any of the assets of the Manager is subject, which might
reasonably be expected to result in any material adverse change in the condition
(financial or otherwise), business or prospects of the Manager or is required to
be disclosed pursuant to applicable CFTC regulations.

 

(vi)                                      The Manager has all governmental,
regulatory and commodity exchange approvals and licenses, and has effected all
filings and registrations with governmental agencies required to conduct its
business and to act as described herein or required to perform its obligations
hereunder (including, without limitation, registration as a commodity pool
operator under the CEA and membership in NFA as a commodity pool operator), and
the performance of such obligations will not contravene or result in a breach of
any provision of its certificate of incorporation, by-laws or any agreement,
order, law or regulation binding upon it.  The principals of the Manager are
duly registered as such on the Manager’s commodity pool operator Form 7-R
registration.

 

(vii)                                   The Company is not an “investment
company” within the meaning of the Company Act.

 

(c)                                  The Company represents and warrants to the
other parties as follows:

 

(i)                                             The Company is duly organized
and validly existing and in good standing as a limited liability company under
the laws of the State of Delaware and in good standing under the laws of each
other jurisdiction in which the nature or conduct of its business requires such
qualification and the failure to so qualify would materially adversely affect
the Company’s ability to perform its obligations hereunder.

 

(ii)                                          The Company has the limited
liability company power and authority under applicable law to perform its
obligations hereunder.

 

(iii)                                       This Agreement has been duly and
validly authorized, executed and delivered by the Company and constitutes a
legal, valid and binding agreement of the Company enforceable in accordance with
its terms.

 

12

--------------------------------------------------------------------------------


 

(iv)                                      The execution and delivery of this
Agreement, the incurrence of the obligations set forth herein and the
consummation of the transactions contemplated herein will not constitute a
breach of, or default under, any instrument by which the Company is bound or any
order, rule or regulation applicable to the Company of any court or any
governmental body or administrative agency having jurisdiction over the Company.

 

(v)                                         There is not pending, or, to the
best of the Company’s knowledge, threatened, any action, suit or proceeding
before or by any court or other governmental body to which the Company is a
party, or to which any of the assets of the Company is subject, which might
reasonably be expected to result in any material adverse change in the condition
(financial or otherwise), business or prospects of the Company or which is
required to be disclosed pursuant to applicable CFTC regulations.

 

(vi)                                      The Company has all governmental,
regulatory and commodity exchange approvals and licenses, and has effected all
filings and registrations with governmental agencies required to conduct its
business and to act as described herein or required to perform its obligations
hereunder and the performance of such obligations will not contravene or result
in a breach of any provision of its certificate of formation, limited liability
company agreement or any other agreement, order, law or regulation binding upon
it.

 

(vii)                                   The Company is, and shall at all times
during the term of this Agreement be, a Qualified Eligible Person (“QEP”) as
defined in CFTC Rule 4.7 because it meets one or more of the QEP criteria.

 

(viii)                                The Company is not subject to (x) Title 1
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) or
Section 4975 of the Internal Revenue Code of 1986, as amended (the “Code”),
including by reason of Section 3(42) of ERISA and any regulations promulgated
thereunder or (y) any similar provisions that may be set forth under applicable
state law.

 

(d)                                 The foregoing representations and warranties
shall be continuing during the entire term of this Agreement and, if at any
time, any event shall occur which would make any of the foregoing
representations and warranties of any party no longer true and accurate, such
party shall promptly notify the other parties.

 

12.                               Accounting from the Company or the Manager. 
The Company or the Manager shall provide the Trading Advisor with a balance
sheet, income statement and details of accrued incentive fee calculations
related to the Company on a monthly basis by the 10th business day of each
month.

 

13.                               Entire Agreement.  This Agreement constitutes
the entire agreement between the parties hereto with respect to the matters
referred to herein, and no other agreement, verbal or otherwise, shall be
binding as between the parties unless it shall be in writing and signed by the
party against whom enforcement is sought.

 

13

--------------------------------------------------------------------------------


 

14.                               Indemnification.

 

(a)                                 The Company shall indemnify, defend and hold
harmless the Trading Advisor and its directors, members, officers, shareholders,
employees and controlling persons from and against any and all losses, claims,
damages, liabilities (joint and several), costs and expenses (including any
investigatory, legal and other expenses incurred in connection with, and any
amounts paid in, any settlement; provided that the Company shall have approved
such settlement) resulting from a demand, claim, lawsuit, action or proceeding
relating to any of its or their actions or capacities relating to the business
or activities of the Company pursuant to this Agreement; provided that the
conduct of such person which was the subject of the demand, claim, lawsuit,
action or proceeding did not constitute gross negligence or a material breach of
this Agreement or of any fiduciary obligation to the Company.  The termination
of any demand, claim, lawsuit, action or proceeding by settlement shall not, in
itself, create a presumption that the conduct in question was not undertaken in
good faith.

 

(b)                                 The Trading Advisor shall indemnify, defend
and hold harmless the Company, the Manager, their respective affiliates and
their respective directors, officers, shareholders, employees and controlling
persons from and against any and all losses, claims, damages, liabilities (joint
and several), costs and expenses (including any reasonable investigatory, legal
and other expenses incurred in connection with, and any amounts paid in, any
settlement; provided that the Trading Advisor shall have approved such
settlement) resulting from a demand, claim, lawsuit, action or proceeding
relating to any action or omission of the Trading Advisor or any of its
respective officers, directors or employees relating to the business or
activities of such person under this Agreement or relating to the management of
an account of the Company provided:  the action or omission of such person which
was the subject of the demand, claim, lawsuit, action or proceeding did not
constitute gross negligence or a material breach of this Agreement or any
fiduciary obligation of the Company.

 

(c)                                  The Trading Advisor, its officers, members,
directors, employees and shareholders shall not be liable to the Company and its
officers, directors or members or to any of their successors or assigns except
by reason of acts or omissions in contravention of the express terms of this
Agreement, or due to their intentional misconduct or gross negligence, or by
reason of not having acted in good faith and in the reasonable belief that such
actions or omissions were in, or not opposed to, the best interests of the
Company.

 

(d)                                 The foregoing agreements of indemnity shall
be in addition to, and shall in no respect limit or restrict, any other remedies
which may be available to an indemnified party.

 

(e)                                  In the event that a person entitled to
indemnification under this Section 14 is made a party to an action, suit or
proceeding alleging both matters for which indemnification may be due hereunder
and matters for which indemnification may not be due hereunder, such person
shall be indemnified only in respect of the former matters.

 

(f)                                   Promptly after receipt by any of the
indemnified parties under this Agreement of notice of any demand, claim,
lawsuit, action or proceeding, the indemnified party shall notify the
indemnifying party in writing of the commencement thereof if a claim for
indemnification in respect thereof is to be made under this Agreement.  Except
to the extent that the indemnifying party is not materially prejudiced thereby,
the omission so to notify shall relieve the indemnifying party from any
obligation or liability which it may have to any such indemnified party under
this section.  In the event that such demand, claim, lawsuit, action or

 

14

--------------------------------------------------------------------------------


 

proceeding is brought against a person entitled to be indemnified under this
Agreement, and the indemnifying party is notified of the commencement thereof,
the indemnifying party shall be entitled to participate therein and, to the
extent that the indemnifying party may wish, to assume the defense thereof, with
counsel selected by the indemnifying party and approved by the indemnified
person (provided that approval may not be unreasonably withheld), and after
notice from the indemnifying party to such indemnified person of the
indemnifying party’s election so as to assume the defense thereof, the
indemnifying party shall not be liable to such person under this section for any
legal or other expenses subsequently incurred by such person in connection with
the defense thereof, unless the indemnifying party approves the employment of
separate counsel by such person (it being understood, however, that the
indemnifying party shall not be liable for legal or other expenses of more than
one separate firm of attorneys for all such persons indemnified hereunder, which
firm shall be designated in writing by the Trading Advisor or the Company, as
the case may be).

 

15.                               Assignment.  This Agreement shall not be
assigned by any of the parties hereto without the prior express written consent
of the other parties hereto; provided, that either party may assign this
agreement to an affiliate upon prior notice to the other party.

 

16.                               Amendment; Waiver.  This Agreement shall not
be amended except by a writing signed by the parties hereto.  No waiver of any
provision of this Agreement shall be implied from any course of dealing between
the parties hereto or from any failure by either party hereto to assert its
rights hereunder on any occasion or series of occasions.

 

17.                               Severability.  If any provision of this
Agreement, or the application of any provision to any person or circumstance,
shall be held to be inconsistent with any present or future law, ruling, rule or
regulation of any court or governmental or regulatory authority having
jurisdiction over the subject matter hereof, such provision shall be deemed to
be rescinded or modified in accordance with such law, ruling, rule or
regulation, and the remainder of this Agreement, or the application of such
provision to persons or circumstances other than those as to which it shall be
held inconsistent, shall not be affected thereby.

 

18.                               Notices.  Any notice required or desired to be
delivered under this Agreement shall be in writing and shall be delivered by
courier service, facsimile, postage prepaid mail or other similar means and
shall be effective upon actual receipt by the party to which such notice shall
be directed, addressed as follows (or to such other address as the party
entitled to notice shall hereafter designate in accordance with the terms
hereof):

 

if to the Company or the Manager:

 

COLBY GLOBAL HORIZONS, LLC

c/o BlackRock Investment Management LLC

40 East 52nd Street

25th Floor

New York, NY 10022

Attn:  Edward A. Rzeszowski

Facsimile:  212-810-8745

 

15

--------------------------------------------------------------------------------


 

with a copy to:

 

BlackRock Investment Management, LLC

Princeton Corporate Campus

800 Scudders Mill Road — Section 1B

Plainsboro, New Jersey  08536

Attn:  Michael Pungello

Facsimile:  609-282-2664

 

with a further copy to:

BlackRock Alternative Advisors

601 Union Street, 56th Floor

Seattle, Washington  98101

Attn:  Marie Bender

Facsimile:  206-613-6708

 

if to the Trading Advisor:

 

Crabel Capital Management, LLC

Attn:  Michael Pomada

312 East Buffalo Street, Unit #30

Milwaukee, WI 53202

Facsimile:  414-276-2660

Telephone:  414-224-7510

Email: clientrelations@crabel.com and ccmlegal@crabel.com

 

19.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without regard to principles of conflicts of law.

 

20.                               Consent to Jurisdiction.  The parties hereto
agree that any action or proceeding arising directly, indirectly or otherwise in
connection with, out of, related to or from this Agreement, any breach hereof or
any transaction covered hereby, shall be resolved, whether by arbitration or
otherwise, within the County of New York, City of New York, and State of New
York.  Accordingly, the parties consent and submit to the jurisdiction of the
federal and state courts and any applicable arbitral body located within the
County of New York, City of New York, and State of New York.  The parties
further agree that any such action or proceeding brought by any party to enforce
any right, assert any claim, or obtain any relief whatsoever in connection with
this Agreement shall be brought by such party exclusively in federal or state
courts, or if appropriate before any applicable arbitral body, located within
the County of New York, City of New York, and State of New York.

 

21.                               Remedies.  In any action or proceeding arising
out of any of the provisions of this Agreement, the Trading Advisor, the Manager
and the Company agree that they shall not seek any prejudgment equitable or
ancillary relief.  Such parties also agree that their sole remedy in any such
action or proceeding shall be to seek actual monetary damages for any breach of
this Agreement; provided, however, that the Company agrees that the Trading 
Advisor and the Manager may seek declaratory judgment with respect to the
indemnification provisions of this Agreement.

 

16

--------------------------------------------------------------------------------


 

22.                               Promotional Material.  None of the parties
hereto will make reference to any other such party in officially filed or
publicly or privately distributed material without first submitting such
material to the party so named for approval a reasonable period of time in
advance of the proposed use of such material.

 

23.                               Confidentiality.  The Company and the Manager
(collectively the “Global Horizons Fund Parties”) shall not disclose to any
person any information arising out of or relating to the transactions effected
by the Trading Advisor, regardless of whether the source of such information was
the Trading Advisor or a third party.  Notwithstanding the foregoing, the Global
Horizons Fund Parties may disclose such information or any portion thereof
(i) pursuant to any subpoena, civil investigative demand or similar demand or
request of any court, regulatory authority, arbitrator, or tribunal, or (ii) to
any government or regulatory or self-regulatory body having authority to
regulate or oversee their business, provided, however, that (other than in
connection with a routine audit or examination, in which case the Global
Horizons Fund Parties will seek to obtain confidential treatment of such
information by the persons to whom it is disclosed) they will give the Trading
Advisor prior written notice of the information to be disclosed to the extent
that such notice is permissible and the Global Horizons Fund Parties will
cooperate with the Trading Advisor to seek to obtain confidential treatment of
such information by the persons to whom it is disclosed.   The Global Horizons
Fund Parties acknowledge and agree that the Trading Advisor’s trading systems
and the methodology utilized by such systems are unique, proprietary to the
Trading Advisor, and have been developed at a significant cost to the Trading
Advisor through extensive research and development efforts.  The Global Horizons
Fund Parties hereby agree that they shall not, directly or indirectly, take any
steps or make any attempt to reverse engineer or analyze the Trading Advisor’s
trading systems or the methodology utilized by such systems.

 

24.                               Survival.  The provisions of this Agreement
shall survive the termination hereof with respect to any matter arising while
this Agreement shall be in effect.

 

25.                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

26.                               Headings.  Headings to sections and
subsections in this Agreement are for the convenience of the parties only and
are not intended to be a part of or to affect the meaning or interpretation
hereof.

 

*                                        
*                                        
*                                        
*                                         *

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned on the day and year first written above.

 

 

COLBY GLOBAL HORIZONS, LLC

 

 

 

By:

BLACKROCK INVESTMENT MANAGEMENT, LLC,

 

 

its Manager

 

 

 

 

By:

 

 

 

Name: Robert S. Ellsworth

 

 

Title: Managing Director

 

 

 

 

By:

 

 

 

Name: Lawrence M. Gail

 

 

Title: Managing Director

 

 

 

 

 

 

BLACKROCK INVESTMENT MANAGEMENT, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name: Robert S. Ellsworth

 

 

Title: Managing Director

 

 

 

 

By:

 

 

 

Name: Lawrence M. Gail

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

CRABEL CAPITAL MANAGEMENT, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name: Michael Pomada

 

 

Title: Chief Operating Officer

 

18

--------------------------------------------------------------------------------


 

APPENDIX A

 

AUTHORIZED TRADERS

 

1.              Toby Crabel

 

2.              Sean Greenwaldt

 

3.              Paul Mason

 

4.              Steve Hall

 

5.              Thomas Gentile

 

6.              Reggie Laubmeier

 

7.              Ryan McDermott

 

8.              Karl Quick

 

A-1

--------------------------------------------------------------------------------


 

APPENDIX B

 

COMMODITY INTERESTS TRADED BY CRABEL CAPITAL MANAGEMENT, LLC

 

The undersigned represents that the following is a complete list of all
commodity interests which the undersigned intends to trade on behalf of COLBY
GLOBAL HORIZONS, LLC other than regulated futures contracts and options on
regulated futures contracts traded on a qualified board of trade or exchange:

 

Bloomberg
Code

 

Crabel
Symbol

 

Description

 

Region

 

Category

 

Exchange

AD1 Curncy

 

AD

 

AUD/USD Future

 

Americas

 

Currency :CURR

 

Chicago Mercantile Exchange :CME

EO1 Index

 

AEX

 

Amsterdam Index

 

Europe

 

Equity Index :EQIX

 

NYSE LIFFE - Amsterdam :EOE

LA1 Comdty

 

AL

 

Primary Aluminum

 

Commodities

 

Base Metal :BMTL

 

LME 3rd Wednesday Prices & Options :LMF

CO1 Comdty

 

BC

 

Crude Oil, Brent

 

Commodities

 

Crude Oil :CRDO

 

ICE Futures Europe :ICE

RX1 Comdty

 

BD

 

Euro Bund

 

Europe

 

Bond :BOND

 

Eurex :EUX

BM1 Curncy

 

BM

 

BRL/EUR

 

Developing

 

Cross Currency :XCUR

 

Bolsa De Mercadorias & Futuros :BMF

EB1 Comdty

 

BMW

 

Wheat

 

Commodities

 

Wheat :WHET

 

South African Futures Exchange :SAF

AFA Index

 

BNB

 

CNX Nifty CNXBANK

 

Developing

 

Equity Index :EQIX

 

National Stock Exchange :NSE

NZA Index

 

BNF

 

CNX Nifty

 

Developing

 

Equity Index :EQIX

 

National Stock Exchange :NSE

BO1 Comdty

 

BO

 

Soybean Oil

 

Commodities

 

Soy :SOY

 

Chicago Board of Trade :CBT

BP1 Curncy

 

BP

 

GBP/USD Future

 

Americas

 

Currency :CURR

 

Chicago Mercantile Exchange :CME

PRA1 Curncy

 

BPZR

 

Sterling/Rand Future

 

Developing

 

Currency :CURR

 

JSE Interest Rate Market :YLX

BR1 Curncy

 

BRU

 

BRL/USD Future

 

Americas

 

Currency :CURR

 

Chicago Mercantile Exchange :CME

BBSA Index

 

BS

 

BSE 100 Index

 

Developing

 

Equity Index :EQIX

 

Bombay Stock Exchange :BBX

IK1 Comdty

 

BTP

 

Euro-BTP Future

 

Europe

 

Bond :BOND

 

Eurex :EUX

BTS1 Comdty

 

BTS

 

Short term Euro-BTP futures

 

Europe

 

Bond :BOND

 

Eurex :EUX

 

B-1

--------------------------------------------------------------------------------


 

BZ1 Index

 

BV

 

Bovespa

 

Developing

 

Equity Index :EQIX

 

Bolsa De Mercadorias & Futuros :BMF

UB1 Comdty

 

BXL

 

Euro Buxl

 

Europe

 

Bond :BOND

 

Eurex :EUX

CC1 Comdty

 

CC

 

Cocoa

 

Commodities

 

Foodstuff :FOOD

 

ICE Futures US Softs :NYB

CD1 Curncy

 

CD

 

CAD/USD Future

 

Americas

 

Currency :CURR

 

Chicago Mercantile Exchange :CME

GM1 Comdty

 

CET

 

CETES, 91 Day

 

Developing

 

Interest Rate :INTR

 

Mercado Mexicano de Derivados :MDX

CN1 Comdty

 

CGB

 

Canadian Govt Bond, 10Yr

 

Americas

 

Bond :BOND

 

Montreal Exchange :MSE

CL1 Comdty

 

CL

 

Crude Oil, WTI

 

Commodities

 

Crude Oil :CRDO

 

NYMEX Exchange :NYM

OQA1 Comdty

 

CLO

 

Crude Oil, Oman

 

Commodities

 

Crude Oil :CRDO

 

Dubai Mercantile Exchange :DME

C 1 Comdty

 

CN

 

Corn

 

Commodities

 

Corn :CORN

 

Chicago Board of Trade :CBT

RS1 Comdty

 

CO

 

Canola

 

Commodities

 

Other Grain :OGRN

 

ICE Futures Canada :WCE

CRD1 Comdty

 

CRD

 

Corn Future-Price Reference Campinas (SP)

 

Commodities

 

Corn :CORN

 

Bolsa De Mercadorias & Futuros :BMF

CT1 Comdty

 

CT

 

Cotton, No. 2

 

Commodities

 

Fibers :FIBR

 

ICE Futures US Softs :NYB

LP1 Comdty

 

CU

 

Copper

 

Commodities

 

Base Metal :BMTL

 

LME 3rd Wednesday Prices & Options :LMF

EV1 Curncy

 

CUP

 

Cupom Cambial

 

Developing

 

Interest Rate :INTR

 

Bolsa De Mercadorias & Futuros :BMF

GX1 Index

 

DD

 

DAX Index

 

Europe

 

Equity Index :EQIX

 

Eurex :EUX

DJEA Index

 

DJR

 

DJ US Real Estate

 

Americas

 

Equity Index :EQIX

 

Chicago Board of Trade :CBT

OE1 Comdty

 

DL

 

Euro Bobl

 

Europe

 

Bond :BOND

 

Eurex :EUX

UC1 Curncy

 

DOL

 

USD (US Dollar) Future

 

Developing

 

Currency :CURR

 

Bolsa De Mercadorias & Futuros :BMF

DX1 Curncy

 

DX

 

USD Index

 

Americas

 

Cross Currency :XCUR

 

ICE Futures US Currencies :FNX

ER1 Comdty

 

EB

 

Euribor, 3Mo

 

Europe

 

Interest Rate :INTR

 

NYSE LIFFE - London :LIF

XB1 Index

 

EBV

 

Bovespa, Mini

 

Developing

 

Equity Index :EQIX

 

Bolsa De Mercadorias & Futuros :BMF

 

B-2

--------------------------------------------------------------------------------


 

EC1 Curncy

 

EC

 

EUR/USD Future

 

Americas

 

Currency :CURR

 

Chicago Mercantile Exchange :CME

RP1 Curncy

 

ECBP

 

EUR/GBP Futures

 

Americas

 

Cross Currency :XCUR

 

Chicago Mercantile Exchange :CME

RER1 Curncy

 

ECR

 

EUR/RUB

 

Developing

 

Cross Currency :XCUR

 

Russian Trading System :RTS

RF1 Curncy

 

ECSF

 

EUR/CHF

 

Americas

 

Cross Currency :XCUR

 

Chicago Mercantile Exchange :CME

B21 Curncy

 

ECT

 

EUR/USD

 

Developing

 

Cross Currency :XCUR

 

Turkish Derivatives Exchange :TKD

MO1 Comdty

 

ECX

 

Emissions - EUA, ECX

 

Commodities

 

Emissions :EMIS

 

ICE Futures Europe :ICE

URA1 Curncy

 

ECZR

 

Euro/Rand Future

 

Developing

 

Currency :CURR

 

JSE Interest Rate Market :YLX

ED1 Comdty

 

ED

 

Eurodollar, 3Mo

 

Americas

 

Interest Rate :INTR

 

Chicago Mercantile Exchange :CME

LED1 Comdty

 

EDY

 

Eurodollar, 3Mo

 

Americas

 

Interest Rate :INTR

 

NYSE LIFFE U.S. :NYL

EE1 Curncy

 

EES

 

EUR/USD Emini Future

 

Americas

 

Currency :CURR

 

Chicago Mercantile Exchange :CME

RY1 Curncy

 

EJY

 

EUR/JPY

 

Americas

 

Cross Currency :XCUR

 

Chicago Mercantile Exchange :CME

EN1 Comdty

 

EN

 

Crude Oil, WTI

 

Commodities

 

Crude Oil :CRDO

 

ICE Futures Europe :ICE

ES1 Index

 

ES

 

S&P 500 E-mini

 

Americas

 

Equity Index :EQIX

 

Chicago Mercantile Exchange :CME

ES1 Comdty

 

ESW

 

Euroswiss, 3 Mo

 

Europe

 

Interest Rate :INTR

 

NYSE LIFFE - London :LIF

VG1 Index

 

EX

 

Euro Stoxx 50

 

Europe

 

Equity Index :EQIX

 

Eurex :EUX

OM1 Index

 

EXA

 

STOXX 600 Media

 

Europe

 

Equity Index :EQIX

 

Eurex :EUX

BJ1 Index

 

EXB

 

STOXX 600 Banks

 

Europe

 

Equity Index :EQIX

 

Eurex :EUX

SXR1 Index

 

EXD

 

Stoxx Europe Mid 200

 

Europe

 

Equity Index :EQIX

 

Eurex :EUX

RH1 Index

 

EXG

 

STOXX 600 Household Goods

 

Europe

 

Equity Index :EQIX

 

Eurex :EUX

JV1 Index

 

EXI

 

STOXX 600 Insurance

 

Europe

 

Equity Index :EQIX

 

Eurex :EUX

SXPA Index

 

EXL

 

Stoxx Europe Large 200

 

Europe

 

Equity Index :EQIX

 

Eurex :EUX

SXT1 Index

 

EXS

 

Stoxx Europe Small 200

 

Europe

 

Equity Index :EQIX

 

Eurex :EUX

QO1 Index

 

EXT

 

STOXX 600 Travel & Leisure

 

Europe

 

Equity Index :EQIX

 

Eurex :EUX

 

B-3

--------------------------------------------------------------------------------


 

GP1 Index

 

EXU

 

STOXX 600 Utilities

 

Europe

 

Equity Index :EQIX

 

Eurex :EUX

SXO1 Index

 

EXX

 

Stoxx Europe 600

 

Europe

 

Equity Index :EQIX

 

Eurex :EUX

QB1 Index

 

EXZ

 

STOXX 600 Industrial

 

Europe

 

Equity Index :EQIX

 

Eurex :EUX

YE1 Comdty

 

EY

 

Euroyen, Tibor 3Mo

 

Asia/Australia

 

Interest Rate :INTR

 

Tokyo Financial Exchange :TFX

DU1 Comdty

 

EZ

 

Euro Schatz

 

Europe

 

Bond :BOND

 

Eurex :EUX

FF1 Comdty

 

FF

 

Fed Fund, 30 Day

 

Americas

 

Interest Rate :INTR

 

Chicago Board of Trade :CBT

FN1 Comdty

 

FN

 

Natural Gas

 

Commodities

 

Natural Gas :NATG

 

ICE Futures Europe :ICE

FV1 Comdty

 

FV

 

US Treasury Note, 5Yr

 

Americas

 

Bond :BOND

 

Chicago Board of Trade :CBT

FYT1 Comdty

 

FVY

 

US Treasury Note, 5Yr

 

Americas

 

Bond :BOND

 

NYSE LIFFE U.S. :NYL

GC1 Comdty

 

GC

 

Gold, 100 oz

 

Commodities

 

Precious Metal :PMTL

 

COMEX division of NYMEX :CMX

QS1 Comdty

 

GO

 

Gasoil

 

Commodities

 

Refined Products :REFP

 

ICE Futures Europe :ICE

HI1 Index

 

HA

 

Hang Seng

 

Asia/Australia

 

Equity Index :EQIX

 

Hong Kong Futures Exchange :HKG

IR1 Comdty

 

HB

 

Australian Bank Bill

 

Asia/Australia

 

Interest Rate :INTR

 

ASX Trade24 :SFE

HC1 Index

 

HC

 

Hang Seng China Enterprises

 

Asia/Australia

 

Equity Index :EQIX

 

Hong Kong Futures Exchange :HKG

HG1 Comdty

 

HG

 

Copper

 

Commodities

 

Base Metal :BMTL

 

COMEX division of NYMEX :CMX

HO1 Comdty

 

HO

 

Heating Oil

 

Commodities

 

Refined Products :REFP

 

NYMEX Exchange :NYM

XP1 Index

 

HS

 

ASX SPI 200

 

Asia/Australia

 

Equity Index :EQIX

 

ASX Trade24 :SFE

YM1 Comdty

 

HT

 

Australian Gov’t Bond, 3Y Future

 

Asia/Australia

 

Bond :BOND

 

ASX Trade24 :SFE

XM1 Comdty

 

HX

 

Australian Gov’t Bond, 10Yr

 

Asia/Australia

 

Bond :BOND

 

ASX Trade24 :SFE

IB1 Index

 

IBX

 

IBEX 35

 

Europe

 

Equity Index :EQIX

 

Meff Renta Variable (Madrid) :MFM

ICR1 Comdty

 

ICN

 

Corn Futures

 

Commodities

 

Corn :CORN

 

ICE Futures US Softs :NYB

IB1 Comdty

 

IHB

 

Interbank Cash Rate, 30 Day

 

Asia/Australia

 

Interest Rate :INTR

 

ASX Trade24 :SFE

NV1 Comdty

 

IHO

 

Heating Oil

 

Commodities

 

Refined Products :REFP

 

ICE Futures Europe :ICE

IK1 Index

 

IK

 

FTSE KLCI Future

 

Developing

 

Equity Index :EQIX

 

Malaysia Derivatives Ex. (KLO) :MDE

 

B-4

--------------------------------------------------------------------------------


 

L 1 Comdty

 

IL

 

Sterling, 90 Day

 

Europe

 

Interest Rate :INTR

 

NYSE LIFFE - London :LIF

IRD1 Curncy

 

INR

 

Indian Rupee Dollar

 

Developing

 

Cross Currency :XCUR

 

Dubai Gold & Commodities Exchange :DGC

PG1 Comdty

 

IRB

 

Gasoline, RBOB

 

Commodities

 

Refined Products :REFP

 

ICE Futures Europe :ICE

Z 1 Index

 

IX

 

FTSE 100

 

Europe

 

Equity Index :EQIX

 

NYSE LIFFE - London :LIF

RIEA Index

 

IXE

 

FTSE/EPRA Europe Index

 

Europe

 

Equity Index :EQIX

 

NYSE LIFFE - Paris :EOP

JG1 Comdty

 

JAU

 

Gold

 

Commodities

 

Precious Metal :PMTL

 

Tokyo Commodity Exchange :TCM

JB1 Comdty

 

JB

 

Japan Gov’t Bond, 10Yr

 

Asia/Australia

 

Bond :BOND

 

Tokyo Stock Exchange :TSE

JC1 Comdty

 

JC

 

Corn

 

Commodities

 

Corn :CORN

 

Tokyo Grain Exchange :TGE

CP1 Comdty

 

JCO

 

Crude Oil, TOCOM

 

Commodities

 

Crude Oil :CRDO

 

Tokyo Commodity Exchange :TCM

JV1 Comdty

 

JGL

 

Gasoline

 

Commodities

 

Refined Products :REFP

 

Tokyo Commodity Exchange :TCM

JGP1 Comdty

 

JGP

 

Gold, Mini

 

Commodities

 

Precious Metal :PMTL

 

Tokyo Commodity Exchange :TCM

JX1 Comdty

 

JKE

 

Kerosene

 

Commodities

 

Refined Products :REFP

 

Tokyo Commodity Exchange :TCM

JA1 Comdty

 

JPL

 

Platinum

 

Commodities

 

Precious Metal :PMTL

 

Tokyo Commodity Exchange :TCM

JN1 Comdty

 

JRU

 

Rubber

 

Commodities

 

Industrial Material :IMAT

 

Tokyo Commodity Exchange :TCM

JS1 Comdty

 

JS

 

Soybean

 

Commodities

 

Soy :SOY

 

Tokyo Grain Exchange :TGE

AI1 Index

 

JSE

 

FTSE/JSE Top 40

 

Developing

 

Equity Index :EQIX

 

South African Futures Exchange :SAF

JI1 Comdty

 

JSV

 

Silver

 

Commodities

 

Precious Metal :PMTL

 

Tokyo Commodity Exchange :TCM

DV1 Index

 

JTP

 

DTOP

 

Developing

 

Equity Index :EQIX

 

South African Futures Exchange :SAF

JY1 Curncy

 

JY

 

JPY/USD Future

 

Americas

 

Currency :CURR

 

Chicago Mercantile Exchange :CME

JPR1 Curncy

 

JYZR

 

JPY/ZAR Future

 

Developing

 

Currency :CURR

 

JSE Interest Rate Market :YLX

KC1 Comdty

 

KC

 

Coffee, ‘C’

 

Commodities

 

Foodstuff :FOOD

 

ICE Futures US Softs :NYB

 

B-5

--------------------------------------------------------------------------------


 

AX1 Comdty

 

KCB

 

Coffee, Arabica

 

Commodities

 

Foodstuff :FOOD

 

Bolsa De Mercadorias & Futuros :BMF

KJ1 Curncy

 

KJY

 

JPY (Japanese Yen)

 

Developing

 

Currency :CURR

 

Korea Exchange :KFE

KK1 Comdty

 

KLB

 

Klibor, 3Mo

 

Developing

 

Interest Rate :INTR

 

Malaysia Derivatives Ex. (KLO) :MDE

KM1 Index

 

KM

 

KOSPI200

 

Developing

 

Equity Index :EQIX

 

Korea Exchange :KFE

KU1 Curncy

 

KRW

 

USD (US Dollar)

 

Developing

 

Currency :CURR

 

Korea Exchange :KFE

KE1 Comdty

 

KTB

 

Korea Treasury Bond, 3Yr

 

Developing

 

Bond :BOND

 

Korea Exchange :KFE

KAA1 Comdty

 

KTY

 

Korea Treasury Bond, 10Yr

 

Developing

 

Bond :BOND

 

Korea Exchange :KFE

KW1 Comdty

 

KW

 

Wheat

 

Americas

 

Wheat :WHET

 

Kansas City Board of Trade :KCB

LB1 Comdty

 

LB

 

Lumber

 

Commodities

 

Industrial Material :IMAT

 

Chicago Mercantile Exchange :CME

LC1 Comdty

 

LC

 

Cattle, Live

 

Commodities

 

Livestock :LSTK

 

Chicago Mercantile Exchange :CME

QC1 Comdty

 

LCC

 

Cocoa

 

Commodities

 

Foodstuff :FOOD

 

NYSE LIFFE - London :LIF

LL1 Comdty

 

LD

 

Lead

 

Commodities

 

Base Metal :BMTL

 

LME 3rd Wednesday Prices & Options :LMF

FC1 Comdty

 

LF

 

Cattle, Feeder

 

Commodities

 

Livestock :LSTK

 

Chicago Mercantile Exchange :CME

T 1 Comdty

 

LFY

 

Swapnote, 5Yr

 

Europe

 

Swap :SWAP

 

NYSE LIFFE - London :LIF

LH1 Comdty

 

LH

 

Lean Hogs

 

Commodities

 

Livestock :LSTK

 

Chicago Mercantile Exchange :CME

DF1 Comdty

 

LKC

 

Coffee, Robusta 10 Tonne

 

Commodities

 

Foodstuff :FOOD

 

NYSE LIFFE - London :LIF

LS1 Comdty

 

LS

 

Cattle, Live

 

Commodities

 

Livestock :LSTK

 

Bolsa De Mercadorias & Futuros :BMF

QW1 Comdty

 

LSB

 

Sugar

 

Commodities

 

Foodstuff :FOOD

 

NYSE LIFFE - London :LIF

RW1 Comdty

 

LTU

 

Swapnote, 2Yr

 

Europe

 

Swap :SWAP

 

NYSE LIFFE - London :LIF

P 1 Comdty

 

LTY

 

Swapnote, 10Yr

 

Europe

 

Swap :SWAP

 

NYSE LIFFE - London :LIF

CRD1 Curncy

 

MAX

 

E-Micro, AUD/USD

 

Americas

 

Currency :CURR

 

Chicago Mercantile Exchange :CME

EP1 Comdty

 

MAZ

 

Maize

 

Commodities

 

Corn :CORN

 

NYSE LIFFE - Paris :EOP

CRP1 Curncy

 

MBP

 

E-Micro, GBP/USD

 

Americas

 

Currency :CURR

 

Chicago Mercantile Exchange :CME

 

B-6

--------------------------------------------------------------------------------


 

FA1 Index

 

MD

 

S&P MidCap 400 E-mini

 

Americas

 

Equity Index :EQIX

 

Chicago Mercantile Exchange :CME

MF1 Index

 

MDD

 

MDAX

 

Europe

 

Equity Index :EQIX

 

Eurex :EUX

IS1 Index

 

MDX

 

MEX Bolsa

 

Developing

 

Equity Index :EQIX

 

Mercado Mexicano de Derivados :MDX

CRE1 Curncy

 

MEC

 

E-Micro, EUR/USD

 

Americas

 

Currency :CURR

 

Chicago Mercantile Exchange :CME

BA1 Comdty

 

MES

 

Canadian Bank Bill

 

Americas

 

Interest Rate :INTR

 

Montreal Exchange :MSE

MFS1 Index

 

MFS

 

mini MSCI EAFE Index

 

Americas

 

Equity Index :EQIX

 

NYSE LIFFE U.S. :NYL

VYA1 Comdty

 

MFV

 

Mexican Bond, 5Yr

 

Developing

 

Bond :BOND

 

Mercado Mexicano de Derivados :MDX

MGC1 Comdty

 

MGC

 

Gold, E-micro

 

Commodities

 

Precious Metal :PMTL

 

COMEX division of NYMEX :CMX

IXPA Index

 

MGY

 

S&P E-mini Energy Select Sector Futures

 

Americas

 

Equity Index :EQIX

 

Chicago Mercantile Exchange :CME

HU1 Index

 

MHA

 

Hang Seng mini

 

Asia/Australia

 

Equity Index :EQIX

 

Hong Kong Futures Exchange :HKG

MHC1 Index

 

MHC

 

Hang Seng China Enterprises, Mini

 

Asia/Australia

 

Equity Index :EQIX

 

Hong Kong Futures Exchange :HKG

ST1 Index

 

MIB

 

FTSE MIB

 

Europe

 

Equity Index :EQIX

 

Borsa Italiana (IDEM) :MIL

DO1 Comdty

 

MII

 

TIIE, 28 Day

 

Developing

 

Interest Rate :INTR

 

Mercado Mexicano de Derivados :MDX

MJA1 Comdty

 

MJP

 

Platinum, Mini

 

Commodities

 

Precious Metal :PMTL

 

Tokyo Commodity Exchange :TCM

JE1 Curncy

 

MJY

 

JPY/USD E-Mini Future

 

Americas

 

Currency :CURR

 

Chicago Mercantile Exchange :CME

SW1 Index

 

MMB

 

FTSE MIB Mini

 

Europe

 

Equity Index :EQIX

 

Borsa Italiana (IDEM) :MIL

MES1 Index

 

MME

 

mini MSCI Emerging Mkt(EM) Index

 

Americas

 

Equity Index :EQIX

 

NYSE LIFFE U.S. :NYL

LN1 Comdty

 

MNI

 

Nickel

 

Commodities

 

Base Metal :BMTL

 

LME 3rd Wednesday Prices & Options :LMF

YMEA Index

 

MNK

 

E-Mini Nikkei 225 Yen

 

Americas

 

Equity Index :EQIX

 

Chicago Mercantile Exchange :CME

MPPA Index

 

MPE

 

mini MSCI Pan-Euro Index

 

Americas

 

Equity Index :EQIX

 

NYSE LIFFE U.S. :NYL

MPTA Index

 

MSX

 

Mini S&P Toronto 60

 

Americas

 

Equity Index :EQIX

 

Montreal Exchange :MSE

MX1 Index

 

MTAX

 

TAIEX mini

 

Asia/Australia

 

Equity Index :EQIX

 

Taiwan Futures Exchange :FTX

 

B-7

--------------------------------------------------------------------------------


 

DW1 Comdty

 

MTY

 

Mexican Bond, 10Yr

 

Developing

 

Bond :BOND

 

Mercado Mexicano de Derivados :MDX

VYC1 Comdty

 

MUL

 

Mexican Bond, 30Yr

 

Developing

 

Bond :BOND

 

Mercado Mexicano de Derivados :MDX

MW1 Comdty

 

MW

 

Wheat, Red Spring

 

Americas

 

Wheat :WHET

 

Minneapolis Grain Exchange :MGE

CA1 Comdty

 

MWC

 

Wheat, Milling

 

Commodities

 

Wheat :WHET

 

NYSE LIFFE - Paris :EOP

MWLA Index

 

MWI

 

mini MSCI World Index

 

Americas

 

Equity Index :EQIX

 

NYSE LIFFE U.S. :NYL

PE1 Curncy

 

MX

 

MXN/USD Future

 

Americas

 

Currency :CURR

 

Chicago Mercantile Exchange :CME

DS1 Curncy

 

MXD

 

USD (US Dollar)

 

Developing

 

Currency :CURR

 

Mercado Mexicano de Derivados :MDX

LX1 Comdty

 

MZN

 

Zinc

 

Commodities

 

Base Metal :BMTL

 

LME 3rd Wednesday Prices & Options :LMF

BZA1 Comdty

 

NBC

 

Crude Oil, Brent Last Day

 

Commodities

 

Crude Oil :CRDO

 

NYMEX Exchange :NYM

NG1 Comdty

 

NG

 

Natural Gas

 

Commodities

 

Natural Gas :NATG

 

NYMEX Exchange :NYM

NH1 Index

 

NH

 

Nikkei 225 Yen

 

Americas

 

Equity Index :EQIX

 

Chicago Mercantile Exchange :CME

NK1 Index

 

NI

 

Nikkei 225

 

Asia/Australia

 

Equity Index :EQIX

 

Osaka Securities Exchange :OSE

NX1 Index

 

NK

 

Nikkei 225

 

Americas

 

Equity Index :EQIX

 

Chicago Mercantile Exchange :CME

NO1 Index

 

NO

 

Nikkei 225 mini

 

Asia/Australia

 

Equity Index :EQIX

 

Osaka Securities Exchange :OSE

NQ1 Index

 

NQ

 

NASDAQ 100 E-mini

 

Americas

 

Equity Index :EQIX

 

Chicago Mercantile Exchange :CME

ZB1 Comdty

 

NZB

 

New Zeal Bank Bill, 3Mo

 

Asia/Australia

 

Interest Rate :INTR

 

ASX Trade24 :SFE

NV1 Curncy

 

NZD

 

NZD/USD Future

 

Americas

 

Currency :CURR

 

Chicago Mercantile Exchange :CME

O 1 Comdty

 

OA

 

Oats

 

Commodities

 

Other Grain :OGRN

 

Chicago Board of Trade :CBT

PIL1 Curncy

 

OAJ

 

OSE FX AUD/JPY

 

Asia/Australia

 

Currency :CURR

 

Osaka Securities Exchange :OSE

OAT1 Comdty

 

OAT

 

French Government Bond

 

Europe

 

Bond :BOND

 

Eurex :EUX

PID1 Curncy

 

OBJ

 

OSE FX GBP/JPY

 

Asia/Australia

 

Currency :CURR

 

Osaka Securities Exchange :OSE

PIW1 Curncy

 

OCJ

 

OSE FX CAD/JPY

 

Asia/Australia

 

Currency :CURR

 

Osaka Securities Exchange :OSE

 

B-8

--------------------------------------------------------------------------------


 

OD1 Comdty

 

OD

 

Interbank Deposit, 1 Day

 

Developing

 

Interest Rate :INTR

 

Bolsa De Mercadorias & Futuros :BMF

PIC1 Curncy

 

OEJ

 

OSE FX EUR/JPY

 

Asia/Australia

 

Currency :CURR

 

Osaka Securities Exchange :OSE

PIO1 Curncy

 

OEU

 

OSE FX EUR/USD

 

Asia/Australia

 

Cross Currency :XCUR

 

Osaka Securities Exchange :OSE

JO1 Comdty

 

OJ

 

FCOJ, A

 

Commodities

 

Foodstuff :FOOD

 

ICE Futures US Softs :NYB

PIB1 Curncy

 

OJY

 

OSE FX USD/JPY

 

Asia/Australia

 

Currency :CURR

 

Osaka Securities Exchange :OSE

PIR1 Curncy

 

ONJ

 

OSE FX NZD/JPY

 

Asia/Australia

 

Currency :CURR

 

Osaka Securities Exchange :OSE

PIA1 Curncy

 

OSJ

 

OSE FX CHF/JPY

 

Asia/Australia

 

Currency :CURR

 

Osaka Securities Exchange :OSE

QC1 Index

 

OX

 

OMXS30

 

Europe

 

Equity Index :EQIX

 

OMX Nordic Exchange Stockholm :SSE

PA1 Comdty

 

PA

 

Palladium

 

Commodities

 

Precious Metal :PMTL

 

NYMEX Exchange :NYM

CF1 Index

 

PI

 

CAC 40 10 EUR

 

Europe

 

Equity Index :EQIX

 

NYSE LIFFE - Paris :EOP

PL1 Comdty

 

PL

 

Platinum

 

Commodities

 

Precious Metal :PMTL

 

NYMEX Exchange :NYM

KO1 Comdty

 

PO

 

Crude Palm Oil

 

Commodities

 

Foodstuff :FOOD

 

Malaysia Derivatives Ex. (KLO) :MDE

G 1 Comdty

 

QG

 

Long Gilt

 

Europe

 

Bond :BOND

 

NYSE LIFFE - London :LIF

EC1 Comdty

 

QM

 

Crude Oil, E-mini

 

Commodities

 

Crude Oil :CRDO

 

NYMEX Exchange :NYM

EO1 Comdty

 

QN

 

Natural Gas, E-mini

 

Commodities

 

Natural Gas :NATG

 

NYMEX Exchange :NYM

XAP1 Curncy

 

RAU

 

AUD/USD Futures

 

Developing

 

Cross Currency :XCUR

 

Russian Trading System :RTS

XB1 Comdty

 

RB

 

Gasoline, RBOB

 

Commodities

 

Refined Products :REFP

 

NYMEX Exchange :NYM

B51 Comdty

 

RBL

 

Brent Crude Oil

 

Commodities

 

Crude Oil :CRDO

 

Russian Trading System :RTS

RXD1 Index

 

RDX

 

RDXUSD Index Futures

 

Europe

 

Equity Index :EQIX

 

Eurex :EUX

RED1 Curncy

 

REC

 

EUR/USD

 

Developing

 

Cross Currency :XCUR

 

Russian Trading System :RTS

C31 Comdty

 

RG

 

Gold

 

Commodities

 

Precious Metal :PMTL

 

Russian Trading System :RTS

XUP1 Curncy

 

RGD

 

GBP/USD Futures

 

Developing

 

Cross Currency :XCUR

 

Russian Trading System :RTS

 

B-9

--------------------------------------------------------------------------------


 

RGAA Index

 

RGW

 

Russell 1000 Growth

 

Americas

 

Equity Index :EQIX

 

ICE Futures US Indices :NYF

RM1 Index

 

RM

 

Russell 1000 Mini

 

Americas

 

Equity Index :EQIX

 

ICE Futures US Indices :NYF

PLT1 Comdty

 

RPL

 

Platinum

 

Commodities

 

Precious Metal :PMTL

 

Russian Trading System :RTS

IJ1 Comdty

 

RPS

 

Rapeseed, Euro

 

Commodities

 

Other Grain :OGRN

 

NYSE LIFFE - Paris :EOP

RR1 Comdty

 

RR

 

Rice, Rough

 

Commodities

 

Other Grain :OGRN

 

Chicago Board of Trade :CBT

RU1 Curncy

 

RRU

 

RUB/USD Future

 

Americas

 

Currency :CURR

 

Chicago Mercantile Exchange :CME

SAA1 Comdty

 

RSB

 

Raw Sugar

 

Commodities

 

Foodstuff :FOOD

 

Russian Trading System :RTS

SVA1 Comdty

 

RSV

 

Refined Silver

 

Commodities

 

Precious Metal :PMTL

 

Russian Trading System :RTS

UR1 Curncy

 

RUB

 

USD/RUB

 

Developing

 

Currency :CURR

 

Russian Trading System :RTS

RVB1 Index

 

RV

 

Russell 1000 Value

 

Americas

 

Equity Index :EQIX

 

ICE Futures US Indices :NYF

WHT1 Comdty

 

RWC

 

Wheat

 

Commodities

 

Wheat :WHET

 

Russian Trading System :RTS

SB1 Comdty

 

SB

 

Sugar, #11 World

 

Commodities

 

Foodstuff :FOOD

 

ICE Futures US Softs :NYB

SHYA Index

 

SES

 

Sensex

 

Developing

 

Equity Index :EQIX

 

Bombay Stock Exchange :BBX

BC1 Index

 

SET

 

SET50

 

Asia/Australia

 

Equity Index :EQIX

 

Thailand Futures Exchange :TEF

SF1 Curncy

 

SF

 

CHF/USD Future

 

Americas

 

Currency :CURR

 

Chicago Mercantile Exchange :CME

DS1 Comdty

 

SFV

 

Swap, 5Yr

 

Americas

 

Swap :SWAP

 

Chicago Board of Trade :CBT

QZ1 Index

 

SG

 

MSCI Singapore

 

Asia/Australia

 

Equity Index :EQIX

 

Singapore Exchange (was SIMEX) :SGX

FB1 Comdty

 

SGB

 

Swiss CONF

 

Europe

 

Bond :BOND

 

Eurex :EUX

SM1 Comdty

 

SM

 

Soybean Meal

 

Commodities

 

Soy :SOY

 

Chicago Board of Trade :CBT

S11 Index

 

SMD

 

Swiss Mid Cap

 

Europe

 

Equity Index :EQIX

 

Eurex :EUX

MV1 Comdty

 

SMW

 

Wheat, Milling

 

Commodities

 

Wheat :WHET

 

ASX Trade24 :SFE

IH1 Index

 

SNF

 

S&P CNX Nifty

 

Asia/Australia

 

Equity Index :EQIX

 

Singapore Exchange (was SIMEX) :SGX

WB1 Comdty

 

SQG

 

Short Gilt

 

Europe

 

Bond :BOND

 

NYSE LIFFE - London :LIF

 

B-10

--------------------------------------------------------------------------------


 

SY1 Comdty

 

SSY

 

Soybean

 

Commodities

 

Soy :SOY

 

South African Futures Exchange :SAF

VH1 Index

 

ST

 

STOXX 50 Future

 

Europe

 

Equity Index :EQIX

 

Eurex :EUX

DI1 Comdty

 

STY

 

Swap, 10Yr Interest Rate

 

Americas

 

Swap :SWAP

 

Chicago Board of Trade :CBT

SI1 Comdty

 

SV

 

Silver

 

Commodities

 

Precious Metal :PMTL

 

COMEX division of NYMEX :CMX

PT1 Index

 

SXF

 

S&P Toronto 60

 

Americas

 

Equity Index :EQIX

 

Montreal Exchange :MSE

S 1 Comdty

 

SY

 

Soybean

 

Commodities

 

Soy :SOY

 

Chicago Board of Trade :CBT

YK1 Comdty

 

SYZ

 

Soybean, Mini

 

Commodities

 

Soy :SOY

 

Chicago Board of Trade :CBT

FT1 Index

 

TAX

 

TAIEX

 

Asia/Australia

 

Equity Index :EQIX

 

Taiwan Futures Exchange :FTX

TB1 Index

 

TB

 

TAIEX, Finance

 

Asia/Australia

 

Equity Index :EQIX

 

Taiwan Futures Exchange :FTX

DPA Index

 

TDD

 

TECDAX

 

Europe

 

Equity Index :EQIX

 

Eurex :EUX

RTA1 Index

 

TF

 

Russell 2000 Mini

 

Americas

 

Equity Index :EQIX

 

ICE Futures US Indices :NYF

TGB1 Comdty

 

TGC

 

GOLD

 

Commodities

 

Precious Metal :PMTL

 

Thailand Futures Exchange :TEF

XLT1 Comdty

 

TGF

 

Gold USD/Ounce

 

Commodities

 

Precious Metal :PMTL

 

Turkish Derivatives Exchange :TKD

UST1 Curncy

 

THB

 

THB/USD Future

 

Asia/Australia

 

Currency :CURR

 

Thailand Futures Exchange :TEF

A51 Index

 

TKF

 

ISE 30

 

Developing

 

Equity Index :EQIX

 

Turkish Derivatives Exchange :TKD

A21 Curncy

 

TLEC

 

TRY/EUR

 

Developing

 

Cross Currency :XCUR

 

Turkish Derivatives Exchange :TKD

TMD1 Comdty

 

TMD

 

10 Baht GOLD

 

Commodities

 

Precious Metal :PMTL

 

Thailand Futures Exchange :TEF

TMI1 Index

 

TMI

 

Mini TOPIX

 

Asia/Australia

 

Equity Index :EQIX

 

Tokyo Stock Exchange :TSE

LT1 Comdty

 

TN

 

Tin

 

Commodities

 

Base Metal :BMTL

 

LME 3rd Wednesday Prices & Options :LMF

TP1 Index

 

TP

 

TOPIX

 

Asia/Australia

 

Equity Index :EQIX

 

Tokyo Stock Exchange :TSE

A11 Curncy

 

TRL

 

TRY (Turkish Lira)

 

Developing

 

Currency :CURR

 

Turkish Derivatives Exchange :TKD

TU1 Comdty

 

TU

 

US Treasury Note, 2Yr

 

Americas

 

Bond :BOND

 

Chicago Board of Trade :CBT

 

B-11

--------------------------------------------------------------------------------


 

TYT1 Comdty

 

TUY

 

US Treasury Note, 2Yr

 

Americas

 

Bond :BOND

 

NYSE LIFFE U.S. :NYL

TW1 Index

 

TW

 

MSCI Taiwan

 

Asia/Australia

 

Equity Index :EQIX

 

Singapore Exchange (was SIMEX) :SGX

TE1 Index

 

TWE

 

TAIEX, Electronic

 

Asia/Australia

 

Equity Index :EQIX

 

Taiwan Futures Exchange :FTX

TY1 Comdty

 

TY

 

US Treasury Note, 10Yr

 

Americas

 

Bond :BOND

 

Chicago Board of Trade :CBT

WN1 Comdty

 

ULB

 

US Treasury Ultra Bond

 

Americas

 

Bond :BOND

 

Chicago Board of Trade :CBT

US1 Comdty

 

US

 

US Treasury Long Bond

 

Americas

 

Bond :BOND

 

Chicago Board of Trade :CBT

UST1 Comdty

 

USR

 

US Treasury DTCC GCF Repo Index

 

Americas

 

Interest Rate :INTR

 

NYSE LIFFE U.S. :NYL

RYT1 Comdty

 

USY

 

US Treasury Long Bond

 

Americas

 

Bond :BOND

 

NYSE LIFFE U.S. :NYL

SYT1 Comdty

 

UTY

 

US Treasury Note, 10Yr

 

Americas

 

Bond :BOND

 

NYSE LIFFE U.S. :NYL

FVS1 Index

 

VEX

 

VSTOXX Mini-Futures

 

Europe

 

Equity Index :EQIX

 

Eurex :EUX

VZA Index

 

VIN

 

VINX30

 

Europe

 

Equity Index :EQIX

 

OMX Nordic Exchange Helsinki :HEX

UX1 Index

 

VX

 

CBOE Volatility Index (VIX)

 

Americas

 

Non-Equity Index :NEIX

 

CBOE Futures Exchange :CBF

VYB1 Comdty

 

VYB

 

Mexican Bond, 20Yr

 

Developing

 

Bond :BOND

 

Mercado Mexicano de Derivados :MDX

W 1 Comdty

 

WC

 

Wheat

 

Commodities

 

Wheat :WHET

 

Chicago Board of Trade :CBT

WDO1 Curncy

 

WDO

 

Mini Dollar Futures

 

Developing

 

Currency :CURR

 

Bolsa De Mercadorias & Futuros :BMF

FS1 Curncy

 

WUS

 

USD (US Dollar)

 

Europe

 

Currency :CURR

 

Warsaw Stock Exchange :WSE

WZ1 Comdty

 

WZ

 

Maize, White

 

Commodities

 

Corn :CORN

 

South African Futures Exchange :SAF

XG1 Comdty

 

XG

 

Gold, Mini

 

Commodities

 

Precious Metal :PMTL

 

NYSE LIFFE U.S. :NYL

YS1 Comdty

 

XS

 

Silver, Mini

 

Commodities

 

Precious Metal :PMTL

 

NYSE LIFFE U.S. :NYL

XU1 Index

 

XUA

 

FTSE China A50

 

Asia/Australia

 

Equity Index :EQIX

 

Singapore Exchange (was SIMEX) :SGX

YC1 Comdty

 

YC

 

Corn, Mini

 

Commodities

 

Corn :CORN

 

Chicago Board of Trade :CBT

DM1 Index

 

YM

 

DJ Industrial Average Mini

 

Americas

 

Equity Index :EQIX

 

Chicago Board of Trade :CBT

 

B-12

--------------------------------------------------------------------------------


 

YW1 Comdty

 

YW

 

Maize, Yellow

 

Commodities

 

Corn :CORN

 

South African Futures Exchange :SAF

DRA1 Curncy

 

ZAR

 

Dollar/Rand Future

 

Developing

 

Currency :CURR

 

JSE Interest Rate Market :YLX

NI1 Index

 

ZN

 

Nikkei 225

 

Asia/Australia

 

Equity Index :EQIX

 

Singapore Exchange (was SIMEX) :SGX

RA1 Curncy

 

ZR

 

ZAR/USD Future

 

Americas

 

Currency :CURR

 

Chicago Mercantile Exchange :CME

BJ1 Comdty

 

ZT

 

Japan Gov’t Bond, 10Yr Mini

 

Asia/Australia

 

Bond :BOND

 

Singapore Exchange (was SIMEX) :SGX

 

 

INS

 

ICE Natural Gas

 

Commodities

 

Natural Gas :NATG

 

ICE Futures Europe :ICE

NN1 Comdty

 

NN

 

Natural Gas

 

Commodities

 

Natural Gas :NATG

 

NYMEX Exchange :NYM

HH1 Comdty

 

HH

 

Natural Gas

 

Commodities

 

Natural Gas :NATG

 

NYMEX Exchange :NYM

CFP1 Comdty

 

DFV

 

US 5Yr Deliverable Swap

 

Americas

 

Swap :SWAP

 

Chicago Board of Trade :CBT

CTP1 Comdty

 

DTU

 

US 2Yr Deliverable Swap

 

Americas

 

Swap :SWAP

 

Chicago Board of Trade :CBT

CNP1 Comdty

 

DTY

 

US 10Y Deliverable Swap

 

Americas

 

Swap :SWAP

 

Chicago Board of Trade :CBT

CBP1 Comdty

 

DUS

 

US 30Y Deliverable Swap

 

Americas

 

Swap :SWAP

 

Chicago Board of Trade :CBT

BTA1 Comdty

 

OAM

 

French Government Bond

 

Europe

 

Bond :BOND

 

Eurex :EUX

SYT1 Comdty

 

TYY

 

US Treasury Note, 10Yr

 

Americas

 

Bond :BOND

 

NYSE LIFFE U.S. :NYL

CAR1 COMDTY

 

EUA

 

ICE ECX CER Emissions

 

Commodities

 

Emissions :EMIS

 

ICE Futures Europe :ICE

OD1 Comdty

 

OD1F

 

Interbank Deposit, 1 Day

 

Developing

 

Interest Rate :INTR

 

Bolsa De Mercadorias & Futuros :BMF

vbe1 comdty

 

SAC

 

SAFEX Corn

 

Commodities

 

Corn :CORN

 

South African Futures Exchange :SAF

APN +1M Curncy

 

FARS

 

Argentinian Peso

 

LatAm

 

Currency :CURR

 

FX: OTC

CCN+1M Curncy

 

FCNY

 

Chinese Renmindi

 

Asia/Australia

 

Currency :CURR

 

FX: OTC

CHN +1M Curncy

 

FCLP

 

Chilean Peso

 

LatAm

 

Currency :CURR

 

FX: OTC

CLN+1M Curncy

 

FCOP

 

Columbian Peso

 

LatAm

 

Currency :CURR

 

FX: OTC

HUF Curncy

 

FHUF

 

Hungarian Forint

 

Europe

 

Currency :CURR

 

FX: OTC

 

B-13

--------------------------------------------------------------------------------


 

IHN+1M Curncy

 

FIDR

 

Indonesian Rupiah

 

Asia/Australia

 

Currency :CURR

 

FX: OTC

ILS Curncy

 

FILS

 

Israeli Shekel

 

Europe

 

Currency :CURR

 

FX: OTC

IRN+1M Curncy

 

FINR

 

Indian Rupee

 

Asia/Australia

 

Currency :CURR

 

FX: OTC

KWN+1M Curncy

 

FKRW

 

Korean Won

 

Asia/Australia

 

Currency :CURR

 

FX: OTC

MRN+1M Curncy

 

FMYR

 

Malaysian Ringgit

 

Asia/Australia

 

Currency :CURR

 

FX: OTC

NTN+1M Curncy

 

FTWD

 

Tawain Dollar

 

Asia/Australia

 

Currency :CURR

 

FX: OTC

PPN+1M Curncy

 

FPHP

 

Philippine Peso

 

Asia/Australia

 

Currency :CURR

 

FX: OTC

PSN+1M Curncy

 

FPEN

 

Peruvian New Sol

 

Asia/Australia

 

Currency :CURR

 

FX: OTC

RUB Curncy

 

FRUB

 

Russian Ruble

 

Europe

 

Currency :CURR

 

FX: OTC

BRL Curncy

 

FBRL

 

Brazilian Real

 

LatAm

 

Currency :CURR

 

FX: OTC

AUD Curncy

 

AX

 

Australian Dollar

 

Currencies

 

Currency :CURR

 

FX: OTC

GBP Curncy

 

FB

 

British Pound

 

Currencies

 

Currency :CURR

 

FX: OTC

CAD Curncy

 

FC

 

Canadian Dollar

 

Currencies

 

Currency :CURR

 

FX: OTC

CZK Curncy

 

FCZK

 

Czech Koruna

 

Currencies

 

Currency :CURR

 

FX: OTC

DKK Curncy

 

FDKK

 

Danish Krone

 

Currencies

 

Currency :CURR

 

FX: OTC

EUR Curncy

 

FE

 

Euro Currency

 

Currencies

 

Currency :CURR

 

FX: OTC

JPY Curncy

 

FJ

 

Japanese Yen

 

Currencies

 

Currency :CURR

 

FX: OTC

MXN Curncy

 

FMXN

 

Mexican Peso

 

Currencies

 

Currency :CURR

 

FX: OTC

NOK Curncy

 

FNOK

 

Norwegian Krone

 

Currencies

 

Currency :CURR

 

FX: OTC

NZD Curncy

 

FNZD

 

New Zealand Dollar

 

Currencies

 

Currency :CURR

 

FX: OTC

PLN Curncy

 

FPLN

 

Polish Zloty

 

Currencies

 

Currency :CURR

 

FX: OTC

CHF Curncy

 

FS

 

Swiss Franc

 

Currencies

 

Currency :CURR

 

FX: OTC

SEK Curncy

 

FSEK

 

Swedish Krona

 

Currencies

 

Currency :CURR

 

FX: OTC

SGD Curncy

 

FSGD

 

Singapore Dollar

 

Currencies

 

Currency :CURR

 

FX: OTC

FTRY Curncy

 

FTRY

 

Turkish Lira

 

Currencies

 

Currency :CURR

 

FX: OTC

ZAR Curncy

 

FZAR

 

South African Rand

 

Currencies

 

Currency :CURR

 

FX: OTC

AUDCAD Curncy

 

XAC

 

Aussie/Cad Cross

 

Currencies

 

Currency :CURR CROSS

 

FX: OTC

AUDJPY Curncy

 

XAJ

 

Aussie/Yen Cross

 

Currencies

 

Currency :CURR CROSS

 

FX: OTC

AUDNZD Curncy

 

XANZD

 

Aussie/Kiwi Cross

 

Currencies

 

Currency :CURR CROSS

 

FX: OTC

GBPAUD Curncy

 

XBA

 

Sterling/Aussie Cross

 

Currencies

 

Currency :CURR CROSS

 

FX: OTC

GBPJPY Curncy

 

XBJ

 

Sterling/Yen Cross

 

Currencies

 

Currency :CURR CROSS

 

FX: OTC

CADJPY Curncy

 

XCJ

 

Cad/Yen Cross

 

Currencies

 

Currency :CURR CROSS

 

FX: OTC

 

B-14

--------------------------------------------------------------------------------


 

EURAUD Curncy

 

XEA

 

Euro/Aussie Cross

 

Currencies

 

Currency :CURR CROSS

 

FX: OTC

EURGBP Curncy

 

XEB

 

Euro/Sterling Cross

 

Currencies

 

Currency :CURR CROSS

 

FX: OTC

EURCAD Curncy

 

XECAD

 

Euro/Cad Cross

 

Currencies

 

Currency :CURR CROSS

 

FX: OTC

EURJPY Curncy

 

XEJ

 

Euro Yen Cross

 

Currencies

 

Currency :CURR CROSS

 

FX: OTC

EURNOK Curncy

 

XENOK

 

Euro Nok Cross

 

Currencies

 

Currency :CURR CROSS

 

FX: OTC

EURSEK Curncy

 

XESEK

 

Euro Sek Cross

 

Currencies

 

Currency :CURR CROSS

 

FX: OTC

NZDJPY Cunrcy

 

XNJ

 

Kiwi Yen Cross

 

Currencies

 

Currency :CURR CROSS

 

FX: OTC

NOKSEK Curncy

 

XNKSK

 

Nok Sek Cross

 

Currencies

 

Currency :CURR CROSS

 

FX: OTC

 

 

CRABEL CAPITAL MANAGEMENT,LLC

 

 

 

 

 

By:

 

 

Name: Michael Pomada

 

Title: Chief Operating Officer

 

 

 

 

Dated as of March 31, 2013

 

 

B-15

--------------------------------------------------------------------------------


 

APPENDIX C

 

COMMODITY TRADING AUTHORITY

 

Crabel Capital Management, LLC

Attn:  Michael Pomada

Facsimile:  414-276-2660

 

Dear Michael Pomada:

 

Colby Global Horizons, LLC (the “Company”) does hereby make, constitute and
appoint you as its attorney-in-fact to buy and sell commodity futures and
forward contracts (including foreign futures and options contracts) in
accordance with the Advisory Agreement between us and certain others.

 

 

 

Very truly yours,

 

 

 

COLBY GLOBAL HORIZONS, LLC

 

 

 

By:

BLACKROCK INVESTMENT MANAGEMENT, LLC,

 

 

its Manager

 

 

 

By:

 

 

 

Name:

Robert S. Ellsworth

 

 

Title:

Managing Director

 

 

 

 

Dated as of March     , 2013

 

 

C-1

--------------------------------------------------------------------------------


 

APPENDIX D

 

ACKNOWLEDGMENT OF RECEIPT OF CRABEL MEMORANDUM

 

The undersigned hereby acknowledges receipt of Crabel Capital Management’s
Crabel Fund, L.P.  Memorandum dated November 30, 2012.

 

 

 

COLBY GLOBAL HORIZONS, LLC

 

 

 

By:

BLACKROCK INVESTMENT MANAGEMENT, LLC,

 

 

its Manager

 

 

 

By:

 

 

 

Name:

Robert S. Ellsworth

 

 

Title:

Managing Director

 

 

 

 

Dated as of March     , 2013

 

 

D-1

--------------------------------------------------------------------------------


 

APPENDIX E

 

DESCRIPTION OF THE CRABEL DIVERSIFIED FUTURES PROGRAM (“THE PROGRAM”)

 

The Crabel Diversified Futures Program employs multiple, price-driven short-term
trading strategies in a diversified, global portfolio of liquid futures and
currency markets.  Approximately half of the trades are momentum trades and half
are mean-reversion trades.  Trading is systematic, and the average holding
period of each trade is approximately one day.  Risk is controlled by employing
stop loss levels, time exits and diversification across sectors and geographical
regions.  The Crabel Diversified Futures Program is traded in the Class G
Interests of Crabel Fund, L.P.  The Advisor’s intention is to trade the Global
Horizons Fund assets in the same manner as it trades the Class G Interests of
Crabel Fund, L.P.

 

The trading strategies of the Trading Advisor are proprietary and confidential.

 

D-2

--------------------------------------------------------------------------------


 

APPENDIX F

 

CONSENT TO ELECTRONIC DELIVERY

 

In accordance with Part 4 of the Commodity Exchange Act, the Trading Advisor is
required to deliver any reports or financial information related to the
Company’s Account. These items may be delivered to Company electronically with
the Company’s consent. If the Company consents to electronic delivery of
documents, this consent will be in place until revoked by Company in writing to
Trading Advisor in accordance with the Notices Section of this Agreement. The
Company may revoke this consent at any time and request all documents to be sent
in hard copy by mail. The Company may request a specific document or document to
be sent in hard copy by mail in addition to electronic delivery. The Trading
Advisor does not charge any additional fees for electronic delivery of this
information.

 

By signing below, the Company understands these provisions and consents to
electronic delivery of all documents from Trading Advisor.

 

 

COLBY GLOBAL HORIZONS, LLC

 

 

 

By:

BLACKROCK INVESTMENT MANAGEMENT, LLC,

 

 

its Manager

 

 

 

 

 

 

By:

 

 

 

Name:

Robert S. Ellsworth

 

 

Title:

Managing Director

 

D-3

--------------------------------------------------------------------------------